Citation Nr: 0211798	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  99-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 RO rating decision.  
This case was previously before the Board in September 2000 
when it was remanded for RO review of additional evidence 
submitted by the veteran.

In light of the grant of the applications to reopen as set 
forth in the decision below, the Board is undertaking 
additional development on the underlying issues of 
entitlement to service connection hearing loss and 
entitlement to service connection for tinnitus pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing the service connection issues.


FINDINGS OF FACT

1.  By rating action in September 1996, the veteran's request 
to reopen previously denied claims of entitlement to service 
connection for hearing loss and tinnitus was denied.  The 
veteran was notified of this denial by letter of that same 
month, but he did not perfect an appeal therefrom.

2.  Additional evidence received since the September 1996 RO 
denial is more than merely cumulative and is so significant 
that it must be considered in order to decide the merits of 
the veteran's claims of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has been submitted. 38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating action of September 1996, the RO denied the 
veteran's request to reopen previously denied claims of 
entitlement to service connection for hearing loss and 
tinnitus.  The veteran was notified of these denials by 
letter of that same month, and filed a notice of disagreement 
in January 1997.  The RO issued a statement of the case in 
March 1997.  The veteran did not file a substantive appeal; 
therefore, he did not perfect an appeal therefrom.  See 
38 C.F.R. § 20.202 (2001).  Consequently, the September 1996 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2001).

As the September 1996 RO rating decision is deemed to be 
final, see 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 
20.1103, the claims may now be reopened only if new and 
material evidence has been submitted since the last final 
disallowance.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (a) (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board must address the issue of whether new and material 
evidence has been submitted in the first instance for the 
veteran's hearing loss and tinnitus claims because it 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991) (the so-called "change in outcome" 
test). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).

What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

[E]vidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)) (new and material evidence is defined 
differently for claims filed on or after August 29, 2001).  
As the veteran's application to reopen his claims was filed 
prior to August 29, 2001, the new provisions do not apply to 
his claims.  

In Hodge, it was stressed that, under the regulation (38 
C.F.R. § 3.156), new evidence that was not likely to convince 
the Board to alter its previous decision could nevertheless 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d at 1363.  The Federal Circuit noted 
that "any interpretive doubt must be resolved in the 
veteran's favor" and that "the regulation imposes a lower 
burden to reopen than the Colvin test."  Id. at 1361, n. 1.

The veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus were denied in 
a March 1996 Board decision as it was determined that the 
evidence failed to demonstrate an onset of symptoms in 
service, or show an nerve-induced hearing disability within 
the presumptive one year following service.  The Board noted 
that although the veteran attributed his hearing disabilities 
to in-service exposure to artillery fire, the evidence of 
record did not confirm the veteran's reports of assignment to 
an artillery unit.  Rather, the Board pointed out that the 
veteran served as a light vehicle driver for a truck company 
while in service.  The Board further noted that the veteran 
presented no objective medical evidence or opinion to support 
his lay assertion that his current symptoms were caused by 
events in service.

The veteran attempted to reopen his claims of service 
connection for hearing loss and tinnitus in June 1996.  In a 
September 1996 decision, the RO denied the veteran's claims 
on the basis that the evidence submitted since the March 1996 
Board decision was cumulative in nature in that it did not 
show the existence of a hearing disability under VA 
standards, it did not show an onset of symptoms in service, 
nor did it show a hearing disability to a compensable degree 
within one year following discharge of service.  See 
38 C.F.R. §§ 3.307, 3.309 (2001).  

The Board has reviewed the evidence associated with the 
claims folder since the September 1996 RO denial, and finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claims of service connection.

The evidence available at the time of the September 1996 RO 
denial included the veteran's service medical records, which 
were negative with regards to any sort of hearing disability.  
The veteran's service discharge records indicated that the 
veteran served as a light vehicle driver for a truck company 
while in service.   A May 1984 VA examination indicated that 
the veteran had deafness, sensorineural-type, bilateral, 
consistent with past acoustic trauma, most likely due to his 
post-service occupation in construction.  An August 1992 VA 
examination indicated that the veteran had bilateral cochlear 
dysfunction or sensorineural hearing loss, with no tinnitus.  
An October 1995 VA examination revealed that the veteran had 
tinnitus and sensorineural hearing loss.  The veteran also 
submitted various statements from friends and relatives who 
indicated that although the veteran did not have a hearing 
disability prior to service, he did have a hearing disability 
when he was discharged from service.  Also included were 
statements from the veteran asserting that his hearing 
disabilities were due to his exposure to artillery fire while 
a member of the 450th Anti-Aircraft Artillery (AAA) Unit in 
service.  Also of record was a motor vehicle operator's 
permit issued to the veteran while serving in the 450th AAA 
Unit.  

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, buddy 
statements received by the RO in May and July 1998.  These 
statements, written by the veteran's combat supervisor, 
corroborate the veteran's claim that he was a member of the 
450th AAA Unit.  The veteran's buddy also indicated that the 
veteran was an assistant gunner, and that the veteran's 
hearing disabilities were due to his exposure to heavy 
artillery guns while on active duty.  

The Board finds that these buddy statements constitute 
evidence that is new and material as defined by 38 C.F.R. 
§ 3.156(a).  In short, this evidence tends to support the 
veteran's claims in a manner different from the evidence 
previously of record, particularly with respect to the 
question of whether the veteran's hearing disabilities were 
due to exposure to artillery fire while in service and 
whether the veteran's symptoms had their onset in service.  
That is, prior to the new evidence being submitted, the only 
evidence of record that indicated that the veteran was 
exposed to artillery fire while in service leading to an 
onset of symptoms in service were his operator's permit and 
his own contentions.  However, the evidence submitted since 
the prior final denial is satisfactory lay evidence that 
corroborates that the veteran's contention that he was indeed 
exposed to artillery fire while in service and that his 
symptoms began in service.  Therefore, buddy statements 
received in May and July 1998 provide a more complete picture 
of the circumstances surrounding the veteran's claims.  See 
Hodge, supra.  Consequently, it must be said that the 
evidence bears directly and substantially upon the issues at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the underlying claims.  38 C.F.R. 
§ 3.156(a).  In other words, the evidence now tends to 
provide probative information beyond what was known 
previously.  Accordingly, the Board concludes that the 
veteran has submitted new and material evidence for both of 
his claims under 38 C.F.R. § 3.156(a).  To this extent only, 
the appeal of these issues is allowed.  

The Board notes that the reopening of a veteran's claims 
typically would raise a due process issue which was addressed 
by the United States Court of Appeals for Veterans Claims 
(Court) in Bernard v. Brown, 4 Vet. App. 384 (1993).  
Pursuant to Bernard, the Board must consider whether 
addressing a veteran's claim on a de novo basis would cause 
prejudice to the veteran.  As the instant claims, however, 
must be further developed in fulfillment of the duty to 
assist, the veteran will have an additional opportunity to 
present evidence and argument in support of his de novo 
claims.  Consequently, adjudication of the applications to 
reopen, without referral to the RO for additional 
consideration under law not previously addressed by the RO 
poses no risk of prejudice to the veteran.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), was enacted 
during the pendency of the veteran's appeal.  The Act imposed 
certain notification requirements and clarified VA's duty to 
assist claimants in developing evidence pertinent to their 
claims.  The Act also eliminated the previous requirement 
that a claim be well grounded before VA's duty to assist 
arose.  In this regard, it should be pointed out that the 
question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Even the Veterans Claims Assistance 
Act of 2000 recognizes this.  38 U.S.C.A. § 5103A(f) (West 
Supp. 2002).  

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the service 
connection claims for hearing loss and tinnitus, further 
action under the Veterans Claims Assistance Act of 2000 (as 
discussed above) will be accomplished as part of the 
development of the underlying claims of service connection.


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened; to this extent only, the benefit sought on 
appeal is granted.

The claim of entitlement to service connection for tinnitus 
is reopened; to this extent only, the benefit sought on 
appeal is granted.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

